ORDER

PER CURIAM.
Eduardo Hernandez, defendant, appeals the judgment entered upon his conviction by a jury of two counts of first degree robbery in violation of Section 569.020 RSMo 1994 and two counts of armed criminal action in violation of Section 571.015 RSMo 1994. Defendant also appeals the denial of his Rule *48129.15 motion following an evidentiary hearing.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting the detailed facts and restating the principles of law would serve no precedential or jurisprudential value. Judgments affirmed in accordance with Rules 30.25(b) and 84.16(b).